Citation Nr: 1228363	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that his currently diagnosed bilateral hearing loss is the result of exposure to artillery noise during his active duty service.  The Veteran asserts that he first noticed decreased hearing sensitivity when he was discharged from service and that he has experienced hearing loss since discharge.  The Veteran denies any significant post-service noise exposure.

The Veteran's DD-214 reveals that his military occupational specialty (MOS) was cannon fire direction specialist, which is consistent with his contentions regarding exposure to acoustic trauma during his active duty service.

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was afforded VA audiology examinations in connection with his claim in November 2007 and April 2012.  In November 2007, the Veteran reported a history of in-service noise exposure and decreased hearing sensitivity that began in both ears during active duty service.  The Veteran denied a history of significant post-service occupational or recreational noise exposure.  Diagnostic and clinical tests revealed moderately severe to severe sensorineural hearing loss from the mid to high frequencies for both ears.  The VA examiner observed that the Veteran's service treatment records did not show a decrease in hearing sensitivity during service and that the Veteran did not describe any specific acoustic trauma.  The VA examiner also found that the Veteran's military occupation did not suggest routine hazardous noise level conditions.  Because the Veteran's enlistment and separation evaluations did not show a significant threshold shift for either ear, the VA examiner opined that it appeared the claimed hearing impairment was not caused by in-service noise exposure. 

The April 2012 VA audiology examination demonstrates a diagnosis of bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss was not "at least as likely as not" caused by or a result of an event during active duty service.  Although the VA examiner found the record showed the Veteran was exposed to potentially hazardous noise levels, the VA examiner based the opinion on the Veteran's enlistment and separation examinations, which showed hearing sensitivity within normal limits for all frequencies tested for both ears. 

First, the November 2007 VA examiner's opinion was based, in part, on an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  Whereas the November 2007 VA examiner found the Veteran's military occupation did not suggest routine hazardous noise level conditions, the evidence of record demonstrates that the Veteran's MOS was consistent with his contentions that he was exposed to hazardous noise.  Additionally, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  In this respect, neither VA opinion considered the Veteran's reports of in-service noise exposure and his statements as to symptoms at the time of his separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Furthermore, the VA examiners failed to consider the Veteran's reports of experiencing continuous symptoms following his separation from service and the absence of post-service noise exposure.  Moreover, the VA examiners did not provide opinions concerning the actual etiology of the Veteran's current bilateral hearing loss.  For these reasons, the Board finds that the November 2007 and April 2012 VA audiology examinations are inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 
    
Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine whether any degree of the currently diagnosed bilateral hearing loss is related to his active duty service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Further, following a review of the entire evidence of record, to include service treatment records, the Veteran's military occupational specialty, the Veteran's reported history of in-service and post-service noise exposure, and with consideration of the Veteran's statements as to the onset of his bilateral hearing loss and continuing symptoms, the examiner must state whether any degree of the Veteran's current bilateral hearing loss, if found, is related to his active duty service, to include as due to exposure to acoustic trauma.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice sent was returned as undeliverable.

3. After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

4. Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

